Citation Nr: 1143871	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  05-31 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for anxiety neurosis.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his doctor



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 through June 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2004, March 2004, and July 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In support of his claims, the Veteran testified at the RO's office in San Juan, the Commonwealth of Puerto Rico, held before a Decision Review Officer (DRO) in November 2005.  A transcript of the hearing is currently in the claims file.

In May 2008, the Board issued a remand for additional procedural or evidentiary development.  The case has been returned to the Board for continuation of appellate review.

The Veteran's appeals concerning his peripheral neuropathy and hypertension claims will be addressed in a separate Board decision due to different representation.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claims can be properly adjudicated.  

Anxiety Claim

In May 2008, this matter was remanded by the Board for further development.  Upon review, the Board finds the development insufficient as all of the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Specifically, the Board remanded this matter for Veterans Claims Assistance Act of 2000 (VCAA) notice compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006).  See 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In particular, under Kent, VA must notify the Veteran of the elements of his claim and of the definition of "new and material evidence."  Kent also requires that VA give the Veteran notice of precisely what evidence is necessary to reopen the claim, depending upon the basis of the previous denial.  The notice provided to the Veteran in this case, including the post-remand June 2008 notice, is not in conformity with the Court's Kent decision.  As such, this matter must be remanded again for proper notice under 38 C.F.R. § 3.159(b)(1), including corrective notice under Kent.  See Stegall, 11 Vet. App. at 271.

PTSD Claim

First, the most recent outpatient treatment records from the VA Medical Center (VAMC) in San Juan, the Commonwealth of Puerto Rico, are dated as of September 2007.  All relevant VA records since this date should be obtained and added to the claims file.

Second, the RO/AMC should contact the Veteran to see if he has been recently treated by any private medical providers for his psychiatric disorders.  If so, those records should also be obtained and added to the claims file.

Finally, the Board finds that a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his PTSD.  Specifically, the regulations have changed during the pendency of his appeal.  Prior to July 13, 2010, service connection for PTSD required: (1) medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and, (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2010), effective prior to July 13, 2010.  However, effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010). 

The provisions of this amendment apply to the Veteran's claim.  

The new PTSD regulations state that, before a claim can be granted, a VA psychiatrist or psychologist must confirm that the claimed stressor(s) is adequate to support a diagnosis of PTSD and that the symptoms are related to the claimed stressor.  The August 2010 VA examiner did not consider the Veteran's claimed stressor(s) under the new PTSD regulations in providing his medical opinion.  Therefore, this must be done prior to Board consideration of the Veteran's claim.  See 38 C.F.R. § 3.304(f), effective on and after July 13, 2010.
Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that is specific to his claim concerning whether new and material evidence has been received to reopen a claim for service connection for anxiety neurosis.  The letter must describe what constitutes new and material evidence according to the amended standard in effect since August 29, 2001.  38 C.F.R. § 3.156(a) (2011).  The letter must address the specific reasons this claim was previously denied in July 1972 and September 1994 rating decisions.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  Obtain and associate with the claims file all updated VA treatment records from the VAMC in San Juan, the Commonwealth of Puerto Rico, since September 2007.  Ensure that the Veteran has not been recently treated for his psychiatric disorders by another VAMC.  

Do not associate duplicate records with the file.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  The RO/AMC shall send the Veteran a letter asking for a list of the private medical providers who have treated the Veteran for his psychiatric disorders.  Upon obtaining the Veteran's authorization, the RO/AMC shall obtain any available records from those providers.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.
4.  Thereafter, schedule the Veteran for a VA PTSD examination with a VA psychiatrist or psychologist.  The VA examiner must thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the examination.  The VA examiner should note this has been accomplished in the examination report.  Thereafter, the VA examiner should specifically address the following:

a)  State whether the appellant currently suffers from an anxiety disorder, to include PTSD, consistent with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition of the American Psychiatric Association (DSM-IV).

b)  In addition to the other information provided in the examination report, state whether or not the claimed stressors are related to the Veteran's fear of hostile military or terrorist activity.

c)  Thereafter, state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran currently suffers from an anxiety disorder and/or PTSD as a result of his time in active duty service.

d)  All opinions expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion, an explanation should be provided.  The report prepared must be typed.

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


